 



Exhibit 10.19
STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of
October 13, 2006, by and among Maurice Zach Bair, an individual residing in the
State of Texas (“Seller”), Radical Holdings LP, a Texas limited partnership
(“Buyer”), and Immediatek, Inc., a Nevada corporation (the “Company”).
     WHEREAS, Seller is the record owner and holder of 111,954 issued and
outstanding shares of common stock, $0.001 par value per share (the “Common
Stock”), of the Company;
     WHEREAS, on the date hereof, Buyer desires to purchase, and Seller agrees
to sell, 110,618 shares (the “Shares”) of Common Stock owned and held of record
by Seller upon the terms, and subject to the conditions, hereinafter set forth;
     WHEREAS, Seller has issued a warrant (the “Warrant”) to purchase 1,336
shares of Common Stock owned and held of record by Seller to a third-party that
expires on February 19, 2007 (the “Warrant Expiration Date”);
     WHEREAS, Seller desires to grant Buyer, and Buyer desires to obtain from
Seller, the right to purchase the shares of Common Stock subject to the Warrant
that are not purchased by the third-party pursuant to the Warrant on or prior to
the Warrant Expiration Date upon the terms, and subject to the conditions,
hereinafter set forth; and
     WHEREAS, Buyer and the Company desire to provide certain releases to
Seller, and Seller desires to provide certain releases to Buyer and the Company,
upon the terms hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby mutually acknowledged, the
parties hereto hereby agree as follows:
     1. Purchase and Sale of the Shares. Subject to the terms and conditions
hereinafter set forth, on the date hereof, Seller shall sell, convey, transfer
and deliver to Buyer the Shares and certificates representing the Shares, and
Buyer shall purchase from Seller the Shares for a purchase price of $2.00 per
share, or an aggregate purchase price of $221,236.00 (the “Purchase Price”). The
Purchase Price will be delivered by Buyer to Seller in the form of a check
against delivery by Seller to Buyer of the certificates representing the Shares.
The certificates representing the Shares shall be duly endorsed for transfer or
accompanied by appropriate stock transfer powers duly executed in blank, in
either case with signatures guaranteed in the customary fashion, and shall have
all the necessary documentary transfer tax stamps affixed thereto at the expense
of Seller.
     2. Purchase and Sale of the Warrant Shares. Subject to the terms and
conditions hereinafter set forth, in the event that the Warrant is not exercised
in full on or prior to the Warrant Expiration Date, Buyer shall have the right,
but not the obligation, to purchase from Seller that number of shares of Common
Stock that are not purchased from Seller pursuant to the Warrant by the holder
of the Warrant on or prior to the Warrant Expiration Date at a price of $2.00
per share (as adjusted for stock splits, combinations and other similar events).
Seller shall notify Buyer in writing (the “Seller Notice”) within ten (10) days
after the Warrant Expiration Date of the number of shares of Common Stock
available for purchase by Buyer pursuant to this Section 2 (the “Warrant
Shares”). Buyer must notify Seller in writing (the “Buyer Notice”) within ten
(10) days after receipt of the Seller Notice of its election to purchase the
Warrant Shares. The purchase and

 



--------------------------------------------------------------------------------



 



sale of the Warrant Shares, if so elected by Buyer, shall take place within ten
(10) days of Seller’s receipt of the Buyer Notice and be on such date as is
mutually agreed upon by Buyer and Seller in good faith (the date of the purchase
and sale of the Warrant Shares being hereinafter referred to as the “Warrant
Shares Closing Date”). The aggregate purchase price for the Warrant Shares, if
the Warrant Shares are so purchased by Buyer, will be delivered by Buyer to
Seller in the form of a check against delivery by Seller to Buyer of the
certificates representing the Warrant Shares. The certificates representing the
Warrant Shares, if the Warrant Shares are so purchased by Buyer, shall be duly
endorsed for transfer or accompanied by appropriate stock transfer powers duly
executed in blank, in either case with signatures guaranteed in the customary
fashion, and shall have all the necessary documentary transfer tax stamps
affixed thereto at the expense of Seller.
     3. Representations, Warranties and Covenants of Seller. In order to induce
Buyer to purchase the Shares and, if applicable, the Warrant Shares, Seller
represents and warrants to, and covenants with, Buyer that:
          (a) On the date hereof:
               (i) Seller is the sole and lawful owner of the Shares.
               (ii) Except as provided in that certain Investor’s Rights
Agreement, dated as of June 8, 2006, by and among Seller, Buyer, the Company and
the other parties thereto:
                    (A) Seller has the absolute right to sell, assign, convey
and transfer the Shares to Buyer free and clear of all liens, pledges, security
interests, encumbrances, equities and other charges and without breach of any
agreement to which Seller is either a party or by which Seller is bound;
                    (B) Seller is not a party to any agreement, written or oral,
creating rights in respect of the Shares in any third party or relating to the
voting of the Shares; and
                    (C) There are no existing warrants, options, stock purchase
agreements, redemption agreements, restrictions of any nature, calls or rights
to subscribe of any character relating to the Shares, nor are there any
securities exercisable for, or convertible into, the Shares.
          (b) On the Warrant Shares Closing Date:
               (i) Seller is the sole and lawful owner of the Warrant Shares;
               (ii) Seller has the absolute right to sell, assign, convey and
transfer the Warrant Shares to Buyer free and clear of all liens, pledges,
security interests, encumbrances, equities and other charges and without breach
of any agreement to which Seller is either a party or by which Seller is bound;
               (iii) Seller is not a party to any agreement, written or oral,
creating rights in respect of the Warrant Shares in any third party or relating
to the voting of the Warrant Shares; and
               (iv) There are no existing warrants, options, stock purchase
agreements, redemption agreements, restrictions of any nature, calls or rights
to subscribe of any character relating to the Warrant Shares, nor are there any
securities exercisable for, or convertible into, the Warrant Shares.
          (c) Seller shall defend Buyer against all claims or demands of others
with respect to the Shares and Warrant Shares.

2



--------------------------------------------------------------------------------



 



          (d) On the date hereof, Seller shall cause the claim for unemployment
benefits filed with the Texas Workforce Commission by Seller to be withdrawn.
Seller shall neither refile any claim with the Texas Workforce Commission nor
file any other claim of a similar nature with any other governmental agency or
body or political subdivision thereof.
          (e) Seller agrees not to knowingly seek employment with, or to submit
an application to, the Company at any time in the future.
          (f) Seller shall not alter or modify, or cause or permit to be altered
or modified, any of the terms and provisions of the Warrant, including, without
limitation, the Warrant Expiration Date, without the prior written consent of
Buyer.
     4. Representations of Seller, Buyer and the Company. Seller and Buyer
hereby represent and warrant to each other that there has been no act or
omission by either Seller or Buyer, as the case may be, that would give rise to
any valid claim against any of the parties hereto for a brokerage commission,
finder’s fee or other like payment in connection with the transactions
contemplated hereby. Seller, Buyer and the Company hereby further represent and
warrant to each other that each is the owner and holder of all claims being
released herein, and that neither has transferred, assigned or conveyed any such
claim being released herein.
     5. Release by Seller. Upon, for and in consideration of the consummation of
the purchase and sale of the Shares, and other good and valuable considerations,
Seller, for and on behalf of himself, individually, and his heirs, executors,
trustees, administrators, representatives and assigns, if any, hereby fully,
finally, completely and forever releases, discharges, acquits and relinquishes,
Buyer, the Company and their respective predecessors, successors, parent
entities, subsidiaries, attorneys, officers, directors, partners, members,
managers, employees, stockholders, agents, affiliates and assigns (collectively,
the “Releasees”), jointly and/or severally, from any and all claims, actions,
demands, liabilities, promises, obligations, damages and/or causes of action of
whatever kind or character, joint or several, whether known or unknown,
suspected or unsuspected, asserted or unasserted, including, without limitation,
under any federal or state statute or common law, including, but not limited to,
Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Texas Commission on Human Rights Act; the Employee Retirement Income Security
Act; the Fair Labor Standards Act; The Age Discrimination in Employment Act of
1967 (29 U.S.C. Section 621, et seq.); the Texas Payday law, Tex. Lab. Code
section 61.001; claims based on an alleged breach of an obligation or duty
arising in contract or tort, including, but not limited to, any and all claims
arising under the Employment Agreement (the “Employment Agreement”), dated as of
March 7, 2006, by and between Seller and DiscLive, Inc., a wholly-owned
subsidiary of the Company, or otherwise relating to any alleged breach of any
oral or written promise or employment contract, any and all claims for unpaid or
withheld wages, bonuses, benefits, stock or stock options, deferred
compensation, commissions or profit-sharing, any claims for wrongful discharge,
retaliation or termination, breach of contract, promissory estoppel, fraud,
breach of any implied covenants, assault, battery, negligent hiring, negligent
retention, defamation, invasion of privacy, slander or intentional infliction of
emotional distress, harassment, negligence, gross negligence, and strict
liability; any alleged unlawful act; any and all claims by Seller, directly or
derivatively, in his capacity as a stockholder against the Releasees for breach
of any duty owed to the stockholders of the Company; any claims regarding or
with respect to payroll taxes, or any other claim, regardless of the forum in
which it might be brought, if any, that he has, might have, or might claim to
have against Releasees, for any and all injuries, harm, damages, penalties,
costs, losses, taxes, expenses, attorneys’ fees and/or liability or other
detriment, if any, whatsoever and whenever incurred, suffered or claimed by
Seller as a result of any and all alleged acts, omissions or events, up to the
date hereof but not thereafter. It is expressly agreed and understood by Seller
that this release includes, but is not limited to, any and all claims, actions,
demands, and causes of action, if any, arising from or in any way connected with
any and

3



--------------------------------------------------------------------------------



 



all, if any, communications, negotiations, dealings, compensation, employment
relationships and separations of employment between Seller and the Releasees,
including any claim of discrimination, wrongful termination, breach of contract,
and/or tortious conduct. This Section 5 does not constitute a release or waiver
of any rights of Seller arising under this Agreement, including for breach
hereof, or after the date hereof, except as provided in this Agreement.
     6. Release by Buyer and the Company. Buyer and the Company, for and on
behalf of themselves and their respective current and past officers, directors,
attorneys, employees, agents, parent companies, subsidiaries, and their
respective heirs, successors and assigns, hereby fully, finally, completely and
forever release, discharge, acquit and relinquish, Seller and his heirs,
executors, trustees, administrators, representatives and assigns, in their
individual or corporate capacity, from any and all claims, actions, demands,
liabilities, promises, obligations, damages and/or causes of action of whatever
kind or character, joint or several, whether known or unknown, suspected or
unsuspected, asserted or unasserted, arising prior to or existing at the time of
the date hereof that they may have, or might claim to have, against Seller in
any form, including, but not limited to, violations of any federal or state law
or common law claim, whether in tort, contract or otherwise, including, but not
limited to, for discrimination, retaliation, harassment, breach of contract,
breach of fiduciary duty, promissory estoppel, fraud, breach of any implied
covenants, assault, battery, negligent hiring, retention and supervision,
defamation, invasion of privacy, slander or intentional infliction of emotional
distress, harassment, negligence, gross negligence and strict liability; any
alleged unlawful act, including for any act or omission of Seller during the
term of his employment under the Employment Agreement. This Section 6 shall not
release or waive any claim or cause of action that the Company, Buyer or they
might have or that may arise against Seller, in his official or individual
capacity, (i) under the terms of this Agreement, (ii) under the terms of that
certain Agreement of Waiver, dated as of May 1, 2006, by and between the Company
and Seller, (iii) after the date hereof or (iv) in any stockholder derivative
litigation.
     7. Miscellaneous.
          (a) This Agreement, together with the Release, dated June 8, 2006, by
and between the Company and Seller, constitute the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersede all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.
          (b) All of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and shall inure to
the benefit of and are enforceable by, the parties and their respective
successors, legal representatives, heirs and permitted assigns.
          (c) All notices, requests and other communications provided for, or
permitted to be given, under this Agreement must be in writing and shall be
given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):

     
 
  If to Buyer:
 
   
 
  Radical Holdings LP
 
  c/o Radical Management, LLC
 
  5424 Deloache Avenue
 
  Dallas, Texas 75220
 
  Attn: President
 
  Fax: (214) 696-3380

4



--------------------------------------------------------------------------------



 



     
 
  With a copy to (which does not constitute notice):
 
   
 
  Robert S. Hart, Esq.
 
  5424 Deloache Avenue
 
  Dallas, Texas 75220
 
  Fax: (214) 696-3380
 
   
 
  If to the Company:
 
   
 
  Immediatek, Inc.
 
  10488 Brockwood Road
 
  Dallas, TX 75238
 
  Attention: President
 
  Fax: (214) 722-0818
 
   
 
  If to Seller:
 
   
 
  Zach Bair
 
                                              
 
                                              

All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.
          (d) The acknowledgements, agreements, covenants, representations and
warranties contained in this Agreement shall survive its termination.
          (e) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PRINCIPLES.
          (f) Any action, suit or proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
shall only be brought in any federal court located in Dallas County, Texas or
any Texas state court located in Dallas County, Texas, and each party consents
to the exclusive jurisdiction and venue of such courts (and of the appropriate
appellate courts therefrom) in any such action, suit or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such action, suit
or proceeding in any such court or that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such action, suit or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, service of process on such party as provided in
Section 7(c) of this Agreement shall be deemed effective service of process on
such party.

5



--------------------------------------------------------------------------------



 



          (g) EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE THAT MAY ARISE OUT OF OR
RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, SUCH PARTY HEREBY EXPRESSLY WAIVES ITS RIGHT TO JURY TRIAL OF
ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS
RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE MATTERS CONTEMPLATED
HEREIN. THE SCOPE OF THIS WAIVER IS INTENDED TO ENCOMPASS ANY AND ALL ACTIONS,
SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT AND
CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HEREBY
REPRESENTS THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT IN THE
EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(ii) SUCH PARTY UNDERSTANDS, AND WITH THE ADVICE OF COUNSEL HAS CONSIDERED, THE
IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND
(iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS SECTION 7(g).
          (h) The section headings contained in this Agreement are inserted for
convenience of reference only and will not affect in any way the meaning or
interpretation of this Agreement.
          (i) This Agreement may be amended only by a written instrument signed
by all the parties hereto.
          (j) Any party may, for itself only, (i) extend the time for the
performance of any of the obligations of any other party under this Agreement,
(ii) waive any inaccuracies in the representations and warranties of any other
party contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any of the agreements or conditions for the benefit
of such party contained herein. Any such extension or waiver will be valid only
if set forth in a writing signed by the party to be bound thereby. No waiver by
any party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.
          (k) The provisions of this Agreement will be deemed severable and the
invalidity or unenforceability of any provision will not affect the validity or
enforceability of the other provisions hereof; provided that if any provision of
this Agreement, as applied to any party or to any circumstance, is judicially
determined not to be enforceable in accordance with its terms, the parties agree
that the court judicially making such determination may modify the provision in
a manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its modified form, such provision will
then be enforceable and will be enforced.
          (l) This Agreement may be executed in one or more counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument. For purposes of determining whether a party has
signed this Agreement or any document contemplated hereby or any amendment or
waiver hereof, only a handwritten original signature on a paper document or a
facsimile copy of such a handwritten original signature shall constitute a
signature, notwithstanding any law

6



--------------------------------------------------------------------------------



 



relating to or enabling the creation, execution or delivery of any contract or
signature by electronic means.
          (m) This Agreement has been freely and fairly negotiated among the
parties. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement. Any reference to
any law will be deemed to refer to such law as in effect on the date hereof and
all rules and regulations promulgated thereunder, unless the context requires
otherwise. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” Pronouns in the masculine, feminine and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision, unless expressly so limited. The parties
intend that each representation, warranty and covenant contained herein will
have independent significance. If any party has breached any covenant contained
herein in any respect, the fact that there exists another covenant relating to
the same subject matter (regardless of the relative levels of specificity) that
the party has not breached will not detract from or mitigate the fact that the
party is in breach of the first covenant.
          (n) No party may assign this Agreement without the express written
consent of the other parties.
          (o) If litigation or any other action of any nature whatsoever
(including any proceeding under the U.S. Bankruptcy Code) is instituted in
connection with any controversy arising out of this Agreement or to interpret or
enforce any rights, the prevailing party shall be entitled to recover its
attorneys’ and other experts’ fees and all other fees, costs, and expenses
actually incurred and reasonably necessary, as determined by the court(s), in
addition to all other amounts provided by law.
     8. Authorization. The person signing this Agreement, whether individually
or on behalf of an entity, has the authority to do so and to bind the
undersigned to the terms hereof.
SIGNATURE PAGE FOLLOWS

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have set their hands on the date first
above written.

                  SELLER:
 
                /s/ ZACH BAIR           Maurice Zach Bair
 
           
 
  BUYER:        
 
                Radical Holdings LP,     a Texas limited partnership
 
                By:   Radical Management, LLC,         a Texas limited liability
company,         its general partner
 
           
 
      By:   /s/ MARK CUBAN
 
           
 
      Name:   Mark Cuban
 
      Title:   President
 
                COMPANY (solely with respect to Sections 4, 5, 6, 7     and 8 of
this Agreement):
 
                Immediatek, Inc.,     a Nevada corporation
 
                By:   /s/ TRAVIS HILL               Name:   Travis Hill    
Title:   Chief Executive Officer

8



--------------------------------------------------------------------------------



 



(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)
     For Value Received, I hereby sell, assign and transfer unto Radical
Holdings LP 111,954 shares of the Common Stock, $0.001 par value per share, of
Immediatek, Inc. standing in my name on the books of said corporation
represented by Certificate Nos. 5100, 5101, 5197, 5224 and 5226 herewith, and do
hereby irrevocably constitute and appoint Travis Hill or Paul Marin attorney to
transfer the said stock on the books of the within named corporation with full
power of substitution in the premises.

     
 
  Dated Effective as of: October ___, 2006
 
   
In Presence of
   
 
   
 
  Name: Zach Bair
 
         

Notice: The signature(s) to this assignment must correspond with the name as
written upon the face of the certificate, in every particular, without
alteration or enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

 